Citation Nr: 1400936	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa, that, in pertinent part, denied service connection for hypertension and skin cancer.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issue of service connection for hypertension, the Veteran generally asserts that his condition was either caused by service or aggravated by the service-connected diabetes mellitus.  A November 2011 VA examiner opined that the Veteran's hypertension was not a complication of his diabetes mellitus as there was normal renal function and no evidence of worsening or an increase in severity since the onset of the diabetes mellitus.  However, the Veteran had both been diagnosed with, and received treatment for, hypertension during course of the appeal, including in September 2011.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  Moreover, the examiner failed to provide a rationale for the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  As such, the November 2011 VA opinion would be unlikely to survive judicial scrutiny and an addendum opinion as to the etiology of the claimed hypertension should be obtained on remand.

With regard to the issue of service connection for skin cancer, the Veteran initially asserted that his skin cancer developed as a result of in-service exposure to herbicides.  The RO denied the Veteran's claim on the basis that skin cancer was not a disease for which service connection was presumptively granted due to herbicide exposure.  In his April 2013 Informal Hearing Presentation, the Veteran's representative argued that it was the Veteran's in-service exposure to sunlight or other ultraviolet radiation that was the cause of his skin cancer.  The Board notes that the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) lists his military occupational specialty as a Shipfitter Metalsmith (SFM) and that his related civilian occupation would be a welder and flame cutter.  Therefore, a remand is necessary in order to obtain an opinion so as to determine the nature and etiology of the Veteran's claimed skin cancer in light of the new theory presented by the Veteran's representative.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  VA treatment records dated through October 2011 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA, to include records from the VA Medical Center in Iowa City and the Community Based Outpatient Clinic in Cedar Rapids.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall return the claims file, to include a copy of this remand, to the November 2011 VA examiner for an addendum opinion.  If the examiner who drafted the November 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is directed to review the entire claims file, noting such review in the examination report, and is requested to address the following: 

(a)  Is it at least as likely as not that the Veteran has hypertension that had its onset in service, or is otherwise the result of a disease or injury in service? (A disability is considered current if present during the appeal period even if it has now resolved.)

(b)  Is it at least as likely as not that the Veteran has hypertension that was caused (in whole or in part) by a service-connected disability (diabetes mellitus, posttraumatic stress disorder (PTSD) and bilateral hearing loss), to include as a result of medication taken for treatment thereof?

(c)  Is it at least as likely as not that the Veteran has hypertension that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (diabetes mellitus, posttraumatic stress disorder (PTSD) and bilateral hearing loss), to include as a result of medication taken for treatment thereof?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
3.  The RO/AMC shall afford the Veteran a VA examination by a physician so as to determine the precise nature and etiology of his asserted skin cancer.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies deemed necessary must be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings reported in detail.
	
Following examination of the Veteran, the examiner is requested to address the following: 

(a)  Identify all diagnoses related to the Veteran's claimed skin cancer.  The examiner should identify all skin disorders that have been present at any time since August 2007.

(b)  Is it at least as likely as not that the Veteran has skin cancer, or any other asserted skin disorder, that had its onset in service, or is otherwise the result of a disease or injury in service, to include exposure to herbicides, sun light or other ultraviolet radiation?  (A disability is considered current if present during the appeal period even if it has now resolved.)

In doing so, the examiner must consider the impact, if any, of the Veteran's in-service military occupational specialty as a Shipfitter Metalsmith on his claimed skin disability.

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a skin disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


